Citation Nr: 0842041	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for neurofibroma of the left distal calf (von 
Recklinghausen's neurofibromatosis).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from January 1973 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the above claim.

In April 2003, the Board remanded the claim for procedural 
and evidentiary considerations.

While this case was in remand status, an August 2008 rating 
decision granted service connection for neurofibromatosis 
skin residuals other than the head, face, and neck, with a 60 
percent rating, and neurofibromatosis skin residuals of the 
head, face, and neck, with a 30 percent rating.  There is no 
indication that the veteran filed a notice of disagreement 
with the rating decision, and it is therefore not a matter 
for current appellate review.


FINDINGS OF FACT

1.  The veteran's neurofibroma of the left distal calf has 
been manifested by orthopedic symptoms of ankle dorsiflexion 
to 12 degrees with pain at 10 degrees and full plantar 
flexion; there is no showing of marked limitation of motion.

2.  The veteran's neurofibroma of the left distal calf was 
shown to be manifested by moderate neuropathy of the deep 
peroneal nerve on VA examination on July 31, 2008.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
neurofibroma of the left distal calf have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5271 (2008).

2.  The criteria for separate 10 percent rating, but not 
higher, for left deep peroneal nerve neuropathy have been 
met, effective from July 31, 2008.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 
(DC) 8523 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to increased-compensation claims, such as this 
one, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Further, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir. 2004).  A RO letter dated in June 2006 
informed the veteran of all three elements required by 38 
C.F.R. § 3.159(b).  See 73 F.R. 23353 (2008).  The June 2006 
letter, however, did not describe the particular rating 
criteria used in evaluating the veteran's left ankle 
disability or discuss what evidence was necessary with 
respect to the rating criteria.  Consequently, the Board 
requested that the veteran provide a new VCAA letter that 
provided this and additional information in its remand of 
April 2008, and the RO did so that same month, followed by 
the readjudication of the claim in September 2008.  
Therefore, the Board finds that the veteran has now received 
appropriate notice pursuant to Vazquez-Flores, and that there 
is no longer a presumption of prejudice with respect to 
notice that VA is required to rebut.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Regarding the duty to assist, the RO has obtained the 
veteran's private treatment records and provided him with 
multiple VA examinations.  There is no indication from the 
claims file that the veteran has sought treatment for his 
left ankle disability at medical facilities from which 
treatment records have not been obtained.  The duty to assist 
has therefore been satisfied and there is no reasonable 
possibility that any further assistance to the veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


II.  Entitlement to an Increased Rating

The veteran was originally granted service connection for 
neurofibroma of the left distal calf in a February 1978 
rating decision and was assigned a 10 percent evaluation, 
effective August 12, 1977, pursuant to 38 C.F.R. § 4.71a, DC 
5271.  The veteran submitted a claim for an increased rating 
in June 2006, reporting that his disability was worse than it 
was currently rated. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2008).  Otherwise, the 
lower rating will be assigned.  Id.

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the veteran's 
neurological symptoms warrant a separate compensable rating 
effective from the date of the VA peripheral nerves 
examination on July 31, 2008.  His other symptoms related to 
the left ankle, i.e., limitation of motion, have remained 
essentially constant.

The veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a, DC 5271, which evaluates limitation of motion in the 
ankle.  Under this diagnostic code, moderate limitation of 
motion warrants a 10 percent rating, while marked limitation 
of motion warrants a 20 percent rating.  The schedule of 
ratings does not define the terms "slight," "moderate," and 
"severe;" rather than applying a mechanical formula to make a 
determination, the Board evaluates all of the evidence such 
that decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  However, the Board notes that the average normal 
range of motion in the ankle is 0 to 20 degrees of ankle 
dorsiflexion and 0 to 45 degrees of ankle plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
evaluation in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA joints examination in July 2006 revealed that the veteran 
reported his neurofibroma of the left distal calf was first 
diagnosed in the 1970s while he was in the service, at which 
time he underwent a biopsy near the left Achilles tendon and 
there was a diagnosis of neurofibromatosis.  The veteran 
currently complained of mild pressure/pain, which originated 
near the base of the Achilles tendon and stayed fairly 
localized with prolonged standing or walking.  He also 
complained of occasional stiffness in the left ankle and 
joint and continuous swelling or edema of the left ankle.  He 
denied any instability or giving way, heat or redness, or 
recurrent subluxation/dislocation of the left ankle.  He was 
currently not taking any medication for his left ankle and 
denied the use of any assistive walking device.  The veteran 
stated that he currently worked as a pizza delivery person 
and that his left ankle pain worsened with his job-related 
duties.  

Physical examination revealed evidence of diffuse edema over 
the left ankle primarily in the posterior region near the 
Achilles tendon.  There was no evidence of instability on 
examination.  Dorsiflexion was from 0 to 15 degrees, active 
and passive, with mild discomfort at 15 degrees.  On plantar 
flexion, motion was from 0 to 45 degrees, active and passive, 
with mild discomfort at 45 degrees.  There was no evidence of 
varus or valgus angulation of the os calcis, with regard to 
the long axis of the tibia and fibula of the left ankle.  The 
diagnosis was neurofibromatosis involving the left distal 
calf.  

A VA outpatient record from October 2007 reflects that the 
veteran's medical problems included neurofibromatosis and 
chronic edema of the lower leg, from calf, secondary to 
neurofibroma inoperable foot.  

VA joints examination in July 2008 revealed that the veteran 
reported that his left ankle had become much worse with 
throbbing pain that extended into the heel and intermittent 
sharp pain that radiated into the big toe on the left.  The 
veteran continued to deny any episodes of dislocation or 
subluxation.  Effusion was reportedly constant but there were 
no flare-ups of joint disease.  The veteran was indicated to 
have an antalgic gait.  Dorsiflexion of the left ankle was 
from 0 to 12 degrees, with pain beginning at 10 degrees.  
Plantar flexion was from 0 to 45 degrees without pain.  There 
was no inflammatory arthritis or joint ankylosis.  The 
veteran's condition was summarized as left ankle deformity, 
effusion, tenderness, painful movement and abnormal motion.  
The deformity was described as marked and related to the 
swelling associated with the distal ankle.  The diagnosis was 
residuals of neurofibromatosis of the left ankle.  The 
examiner commented that the pain from this condition made it 
more difficult for the veteran to do his work.  It was also 
found to prevent his participation in sports.

July 2008 VA peripheral nerves examination indicated that the 
veteran complained of pain on the medial side of his left 
ankle to his big toe on the top.  Motor and detailed reflex 
examination revealed normal findings.  Sensory examination 
did reflect a positive Tinel's sign over the left medial 
ankle, posterior and inferior to the medial malleolus.  There 
was no muscle atrophy or abnormal muscle tone.  The diagnosis 
was anterior tarsal tunnel syndrome (dee[p] peroneal nerve 
neuropathy), residual of neurofibromatosis, with moderate 
effects on the veteran's occupation.  

Based on a full review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for 
orthopedic residuals of the veteran's neurofibroma of the 
left distal calf.  The applicable schedular rating criteria 
provide for a 10 percent evaluation for moderate limitation 
of motion of the ankle; a higher evaluation is not warranted 
unless there is marked limitation of motion of the ankle.  
The evidence from the most recent VA joint examination 
reveals that dorsiflexion was limited to 12 degrees with pain 
at 10 degrees, and that plantar flexion was normal and 
painless.  See 38 C.F.R. § 4.71a, Plate II (as noted above, 
average normal range of motion in the ankle is 0 to 20 
degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion).  Dorsiflexion to 12 degrees together with full 
range of plantar flexion is not considered by the Board to 
constitute marked limitation of motion, and because this is 
the most significant limitation exhibited on examination, the 
veteran is not entitled to a rating in excess of 10 percent 
for limitation of motion.  Further, since there is no 
additional limitation of motion that is not compensated by 
the current 10 percent rating for this period, the veteran is 
not entitled to a higher rating for pain pursuant to 38 
C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca.

The Board has also considered whether the veteran is entitled 
to an increased disability rating for any period under other 
applicable codes.  Diagnostic codes 5270 and 5272 contemplate 
ankylosis of the ankle and subastragalur or tarsal joints, 
respectively.  However, given the range of motion findings 
cited above, the record is devoid of any evidence of 
ankylosis of the ankle, subastragalur joint, or tarsal joint 
such as to implicate DC 5270 or 5272.  In this regard, the 
Board highlights that the United States Court of Appeals for 
Veterans Claims (Court), citing Dorland's Illustrated Medical 
Dictionary (28th ed. 1994), has repeatedly recognized that, 
at least for VA compensation purposes, ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury or surgical procedure."  See Colayong v. West, 12 Vet. 
App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  Similarly, the evidence of record is devoid of any 
evidence of malunion of the os cacis or astragalus, or of 
astragalectomy, and as such, an increased rating for any 
period under DC 5273 or 5274 is also not warranted.  

On the other hand, July 2008 peripheral nerves examination 
does reveal a diagnosis of anterior tarsal tunnel syndrome 
(dee[p] peroneal nerve neuropathy), as secondary to the 
veteran's neurofibromatosis, and while motor and reflex 
function was indicated to be normal, there was a positive 
Tinel's and the veteran complained of radiating pain.  The 
examiner also noted that these symptoms also had a moderate 
effect on the veteran's occupation.  The criteria applicable 
to incomplete paralysis of the deep peroneal nerve provide a 
0 percent rating for mild incomplete paralysis, a 10 percent 
rating for moderate incomplete paralysis, and a 20 percent 
rating for severe incomplete paralysis.  A note at the 
beginning of the criteria for diseases for peripheral nerves 
further explains that when involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Consequently, even though motor and reflex function 
is normal, the Board will give the veteran the benefit of the 
doubt and conclude that his sensory deficit with radiating 
pain and moderate effect on work, justifies a separate 10 
percent rating for left deep peroneal nerve neuropathy under 
38 C.F.R. § 4.124a, Diagnostic Code 8523 (2008), effective 
the date of examination on July 31, 2008.  In view of the 
lack of additional clinical findings, the evidence is clearly 
against a higher rating under this diagnostic code.  

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).




The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

The veteran's symptoms associated with his service-connected 
neurofibroma of the left distal calf and newly service-
connected left deep peroneal nerve neuropathy cause limited 
dorsiflexion with pain and swelling, and intermittent 
radiating pain.  However, such impairment is contemplated by 
the rating criteria.  See 38 C.F.R. § 4.71a, DC 5271 and 
38 C.F.R. § 4,124a, DC 8523.  The rating criteria reasonably 
describe the veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  

Accordingly, while the Board finds that the preponderance of 
the evidence is against entitlement to a higher schedular 
rating for neurofibroma of the left distal calf under DC 
5271, the Board finds that the veteran is entitled to a 
separate 10 percent rating for left deep peroneal nerve 
neuropathy under DC 8523, effective from July 31, 2008, the 
date of his VA peripheral nerves examination.  The evidence 
of record dated prior to July 31, 2008 (including the VA 
outpatient medical records, VA examination report dated in 
July 2006, and the veteran's lay 



statements) is negative for any neurological complaints or 
findings; therefore, entitlement to a separate rating under 
DC 8523 is not warranted prior to that date.     


ORDER

Entitlement to a rating in excess of 10 percent under 
Diagnostic Code 5271 for neurofibroma of the left distal calf 
is denied.

Entitlement to a separate 10 percent rating under Diagnostic 
Code 8523, but not greater, for left deep peroneal nerve 
neuropathy is granted, effective from July 31, 2008, subject 
to the statutes and regulations governing the payment of 
monetary benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


